MacEEAN, J.
(dissenting). The judgment herein should be reversed. The case is barren of evidence of an express employment off the plaintiff’s assignor by the defendant tó render the services,reimbursement for which the plaintiff herein makes claim, and which were rendered, not by the plaintiff’s assignor, but by his lawyer and by his request. To procure the passage of a resolution by the board of aldermen and approval by the mayor, giving to the defendant permission to erect an iron railing within the stoop lines at the head of a stairway leading to the basement of 170 Broadway, it appears that plaintiff’s assignor consulted and employed his own lawyer without express or even implied authorization by the then secretary of the defendant, which for all the work to be done .there, to the amount of $3,000, excepting extra work, it had by its president entered into a contract with plaintiff’s assignor, the secretary merely attesting, and after such consultation when, as the assignor testified, he could not see the secretary, he took a chance and employed his own lawyer.
Even if the fruits of such services be regarded as thereafter adopted or ratified by the defendant by the acceptance of the work performed under the protection of the permission that was obtained, it appears that the agreement between the plaintiff’s assignor and his lawyer was tainted, and so unenforceable against them, as also between plaintiff’s assignor and the defendant herein, because the assignor testified that the fee of $300 was contingent upon his lawyer’s procuring the passage of the resolution. “It is not necessary to adjudge that the parties stipulated for corrupt action, or that they intended that secret and improper resorts should be had. It is enough that the contract tends directly to those results.” Mills v. Mills, 40 N. Y. 543, 546, *969100 Am. Dec. 535. “While contracts for the payment of fixed fees for professional services are valid, yet, when the fees are made contingent upon success in obtaining the desired legislation, * * * the contract becomes so tainted with illegality as to render it void.” Elkhart County Lodge v. Crary, 98 Ind. 238, 244, 49 Am. Rep. 746. Agreements for compensation contingent upon success suggest the use of sinister and corrupt means for the accomplishment of the end desired. The law meets the suggestion of evil and strikes down the contract from its inception.” Tool Co. v. Norris, 2 Wall. 45, 55, 17 L. Ed. 868.